Citation Nr: 1413348	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-48 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to payment for accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This issue, and this issue alone, was appealed to the Board.

The appellant filed a notice of disagreement (NOD) in July 2010 and requested a de novo review.  

In an April 2013 decision review offer (DRO) decision, the RO granted the full benefits to the appellant for the issue on appeal.  The appellant was notified of such grant in an August 15, 2013 decision.  In accordance with the DRO decision, the appellant was paid a total $12,478.00 for accrued benefits for aid and attendance granted to the Veteran effective February 1, 2009.  As a result, because the appellant has been granted the full benefit sought on appeal, the appellant's claim for payment of accrued benefits is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is not in appellate status before the Board and need not be addressed further.  

Simply stated, based on a review of the NOD there is simply nothing left for the Board to adjudicate.  

It appears (though this is not clear) that the appellant's representative submitted an informal hearing presentation on March 5, 2014 in regards to a claim for an earlier effective date for entitlement to service connection for prostate cancer (again, this is not clear).  As the appellant has not filed a timely notice of disagreement or a substantive appeal (Form VA-9) for this issue, it is clearly not before the Board at this time and further action may need to be taken by the Appellant or her representative of they wish to pursue this claim.

  
FINDINGS OF FACT

1.  In the April 2013 DRO decision, entitlement to accrued benefits was granted.  

2.  The issue of entitlement to payments for accrued benefits pursuant to 38 C.F.R. §§ 3.1000 and 3.1009 is moot in light of the award of payment for accrued benefits.  



CONCLUSION OF LAW

The claim for entitlement to accrued benefits pursuant to 38 C.F.R. §§ 3.1000 and 3.1009 is dismissed as moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, inasmuch as the April 2013 DRO decision constitutes a full grant of the benefit sought on appeal with respect to the issue of entitlement to accrued benefits under 38 C.F.R. §§ 3.1000 and 3.1009 is rendered moot, as the appellant would be entitled to no additional benefits by virtue of this grant.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no additional benefit would accrue to the claimant).

Therefore, in light of the April 2013 DRO decision granting payment of accrued benefits, the appellant's claim is moot and is dismissed.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  No other issue is now before the Board.
ORDER

The entitlement to accrued benefits pursuant to 38 C.F.R. §§ 3.1000 and 3.1009 is dismissed. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


